 126DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Railway,AirlineandSteamshipClerks,FreightHandlers,Express and StationEmployees,AFL-CIO;andBrotherhoodofRailway,Airline and Steamship Clerks, FreightHandlers, Express and Station Employees, Local1902,AFL-CIO (SafetyCabs,Inc., and New DealCab Company,Inc.)andAlbertD. Edwards. Case12-CB-1029December15, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn June 30, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding,findingthattheRespondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentsfiledexceptions to the Trial Examiner's Decision and asupporting memorandum.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted;except as noted below the rulings arehereby affirmed.'The Board has considered theTrialExaminer'sDecision,theexceptions,thememorandum,and the entire record in this case andfindsmeritintheRespondents'exceptions.Accordingly, the Board adopts the Trial Examiner'sfindings,conclusions,and recommendations only totheextentthattheyareconsistentwith thefollowing.1.In agreeing with the Trial Examiner's findingthat the Board has statutory jurisdiction herein, werely in the circumstances of this case only on therecentcommerce data stipulated in the 1968representation case involving the Respondents andthe Employer.'2.TheTrialExaminerfoundthattheRespondents caused the Company (Safety Cabs,Inc.) to refuse employment to Edwards because of'At the hearing,Edwards, the ChargingParty,beganto testify as towhat he was told by Marvin Marion,the vice presidentof Safety Cabs,Inc The Respondents'counsel made timely objection on the grounds thatthe testimony was hearsay.The TrialExaminerruled thatthe testimonywould be received but not as to the truth or falsity thereof. On thefollowing day after Edwards had finished testifying the Trial Examiner'sreversed his ruling and stated that he was receiving the testimonynot onlyfor the factthat it wasmade by the Employer,but alsofor the truth orfalsity ofthe matter contained therein. The Respondentscontend the TrialExaminer's ruling resulted in gross prejudice to them In view of ourfindings herein,we find it unnecessary to pass on or commenton the TrialExaminer's ruling in this regard.'Safety Cabs, Inc,173 NLRB No 4.his activities on behalf of a rival union in violationof Section 8(b)(2) and (1)(A) of the Act. We do notagree.The occurrences with which we are concernedherein followed a hard-fought election campaign inwhich Local 1902's predecessor replaced Local 512,InternationalBrotherhoodofTeamstersasbargainingrepresentativeofthetaxidriversemployed by the Employer (Safety and New DealCab companies).' On August 14, 1968, Edwards, theCharging Party,resignedfrom the Taxi DriversUnion organizing committee; in September he quithis job with Safety as a taxi driver to become aTeamstersbusiness agent andcampaign against theTaxi Drivers Union. The Taxi Drivers Union wonthe election held on October 25, 1968. On January3, 1969, Edwards lost his job as Teamsters businessagent, andthereafter allegedly sought employmentwith the Employer.Initially,we note that the only evidence adducedwith regard to the Company's position on employingEdwards came from his testimony of conversationshe had with the Company officials, in which, theTrialExaminer found, it wasintimatedthat theUnion was keeping Edwards from working. Notonly does this fail to assert a positive statement tothis effect, but no company official testified at thehearingtosubstantiateEdwards'claim.TheRespondents contend that such testimony is hearsayas regardsthe Respondents and cannot be used asevidence of the Respondents' alleged attempt tocause the Company to refuse to employ Edwards.We agree.'TheTrialExaminerfoundthatthereisnonhearsayevidencewhichshowsthattheRespondentscausedtheCompany to refuseemployment to Edwards. In our opinion, the onlyevidence that would tend to to support the allegationisEdwards' testimony that on January 24 or 31Fitzgibbons,theRailwayClerksdirectoroforganization, told Edwards:He [Company Vice-PresidentMarvin] talkedto me.He told me about givin' you a week'swork at the airport, which he broke his promisetome. I want you to understand that the[Railway Clerk's] don't owe you anything .... Itold the men about it, and they voted unanimouslyno -speakin' about my [Edwards'] job.But, there is one thing, if you will raid theTeamsters or raid the companies that are undercontractwith the Teamsters, and get 'em on[Railway Clerks] pledge cards, I'll see what I cando about gettin' your job back.'Taxi Drivers' Union,Brotherhood of Railway, Airline&SteamshipClerks, Freight Handlers, Express & Station Employees,AFL-CIO (hereinTaxi Drivers Union) was certified by the Board on November 5, 1968 OnJanuary 1, 1969, Taxi Drivers Union was chartered by Brotherhood ofRailway,Airline and Steamship, Freight Handlers,Express and StationEmployees,AFL-CIO asLocal 1902See,CarpetMan, Inc,170 NLRB No45,GouverneurIronWorks,149 NLRB316;N L.R B. v. Local776 IATSE(Film Editors),303 F.2d513, (C A. 9).180 NLRB No. 21 BROTHERHOOD OF RAILWAY AIRLINE &,STEAMSHIP CLERKS127FitzgibbonsdeniedEdwards'versionoftheconversation; the Trial Examiner credited Edwards.The remainder of the evidence set forth by theTrial Examiner to support his 8(b)(2) and (l)(A)finding establishes only that there was considerableill-willtowardEdwards because of his activitiesduring the election campaign, and that the unionmembership and officers may have been reluctant toreceive him back into the Union.' But in this casewhere the collective- bargaining agreement betweentheRespondents and the Employer neither includesan exclusive referral procedure nor requires unionmembership at any time, that reluctance was no,impediment to hiring Edwards. Viewed in this lightthe other evidence upon which the Trial ExaminerrelieddoesnotsupporthisfindingthattheRespondents attempted to cause the Employer torefuse employment to Edwards. Thus, Fitzgibbons'statement to taxidriver O'Quinn that, "if [the unionmembership] wanted [Edwards] back, they'd puthim back," indicates only that the membershipwould have to decide whether they wanted Edwardsin the Union.6 Likewise union president Lytwinick'scomment to O'Quinn that Edwards was a turncoatand "that we don't need him back in our Union"indicates only that Lytwinick was not overly fond ofEdwards. Neither of these incidents establishes an8(b)(2) or (1)(A) violation.In this regard we note that the Trial Examinerhas not referred to unrefuted testimony which wouldindicate that the Respondents were not concernedwhetherEdwards returned to work for theEmployer. Thus, he failed to mention that accordingtoO'Quinn'sundeniedtestimonyUnionsecretary-treasurer Daley, in response to an inquiryabout Edwards, told him that it did not matter tohim (Daley) and "he didn't have no objection about[Edwards] gettin' his job back." The Trial Examinerindicates that taxi driver Evors credibly testified thatLytwinick told him, "that it wasn't anythingpersonal, itwas just the fact that part of themembership disagreed on his actions he took whenwe were organizin' ",but does not mention Evors'further undenied testimony that, "Mr. Fitzgibbonsat no time made any remark about the employmentof Mr. Edwards to me.' 17And, finally, the Trial Examiner failed to mentionLytwinick's uncontradicted testimony that he hadtalked to Marvin (vice president of Safety Cabs) inJanuary or February upon learning that Edwardshad filed or intended to file charges, and toldMarvin that "we have no objection whatsoever toyour employing Mr. Edwards."'In conclusion, we are of the opinion that thenonhearsay evidence relied on, for the most part,shows only that some of the union officers andmembership were neither overly fond of Edwardsnor anxious for him to become a union member. Asnoted above no official of the Company which theUnion allegedly caused to refuse to hire Edwardstestified; in our opinion, this leaves a significant gapin the General Counsel's case. Indeed, on the recordas a whole, the only evidence which tends to supportthe 8(b)(2) allegation is the statement Fitzgibbonsmade to Edwards. In view of the testimonydiscussed above, we do not think that statementsufficient;we are constrained to find that theGeneralCounsel has not carried his burden ofproving, by a preponderance' of the evidence, thattheRespondents caused the Company to refuseemployment to Edwards. Accordingly, we shalldismiss the 8(b)(2) and (1)(A) allegation of thecomplaint.The Trial Examiner further stated:In view of these violations [that Respondents'caused the Company to refuse employment toEdwards in violation of 8(b)(2) and 1(A)], I alsofind that director oforganizationsFitzgibbonsstatement to Edwards on January 31, offering toassist Edwardsin gettinghis job on condition thathe would help in raiding the Teamsters, interferedwithEdwards' Section 7 right to refrain fromsupporting the Railway Clerks, in violation ofSection 8(b)(1)(A) of the Act.Since this finding is predicated on the 8(b)(2) and(1)(A) finding whichin our opinion is notsupportedby the record, we shall likewise dismiss this8(b)(1)(A)allegation,and the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.in this connection,we also note that two other employees (Hammondand Copeland) took leave of absence during the election campaign to workfor the Teamsters and returned to work without incident'The extentof the oppositionto Edwards'becoming a member of theunion was not put to the test,however, since Edwards apparently did notapply formembership'In this regard,itshould be notedthat O'Quinn only asked the UnionofficialsaboutEdwards' obtaining employment after Edwards had toldO'Quinn he hadgone to theNational LaborRelationsBoard, andO'Quinn said that he would do whatever he could tohelpEdwardsMoreover,as the Respondents pointout,while O'Quinn wanted to helpEdwards, he admitted that he never went directlyto the Company to askabout a job for Edwards'Nor did the Trial Examiner discuss the testimony of taxi driver Sadler,called bythe GeneralCounsel, whotestified that during a discussion whichincluded union members and officers someone mentioned that Edwardswas'offeredhis jobback but did not want itTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner This case wastried at Jacksonville, Florida, on May 6-7, 1969,' pursuantto a charge filed on February 3, and amended February 4,by Albert D. Edwards (an applicant for reemployment atSafety Cabs, Inc., herein called the Company) against theRespondents,BrotherhoodofRailway,AirlineandAll dates, unless otherwise indicated,are from August 1968 to May1969 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteamship Clerks, Freight Handlers, Express and StationEmployees, AFL-CIO, and its Local 1902, herein alsocalled the Railway Clerks and the Taxi Drivers Local,respectively, and pursuant to a complaint issued on April7 and amended April 16. The primary issues are whethertheRespondents(a) causedthe Companynot to rehireEdwards(who had quit to serve as business agent for arival union),and (b)offered to assist Edwards in gettingback his job on the condition that he helpin raidingbargaining units representedby that rivalunion, inviolation of Section 8(b)(2) and (1)(A) of the NationalLaborRelationsAct, as amended.Upon the entire record,'includingmy observation ofthe demeanor of the witnesses,and after due considerationof the briefs filed by the General Counsel and theRespondents, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYER AND THE UNIONSINVOLVEDThe Company operates fleets of Safety and Yellowtaxicabs in Jacksonville,Florida.Since about March 1, ithas operated these taxicabs from the same terminal fromwhichNew DealCab Company,Inc.,hiringNegrodrivers,operates a separate fleet of taxicabs.In 1966, when New Deal was operating 70 taxicabs, theBoardasserteditsjurisdictioninarepresentationproceeding,New Deal Cab Company. Inc.,159NLRB1838, based on a stipulation that New Deal alone had anannual volume of business exceeding $500,000,and morethan $50,000 in annual purchases of taxicabs from outsidethe State.Although the Respondents were not parties tothat proceeding,their counsel stipulated at the June 20,1968, hearing in a later representation proceeding,SafetyCabs,Inc.,and New Deal Cabs Company,Inc.,Case12-RC-3095,that both the Company and New Deal havean annual taxicab business exceeding$500,000, that eachof them "in the last 12 months"has in excess of$50,000in out-of-state purchases of taxicabs,supplies,materials orequipment,and that there had been no essential change inthe ownership,management,or actual operation of NewDeal and the Company since the Board's decision in the1966 case.On September 27, 1968,the Board issued itsDecision and Direction of Election,173NLRB No. 4,finding the Company and New Deal to be a singleemployer.A Certification of Representative was issued totheTaxiDriversLocal'spredecessor("TaxiDriversUnion,Brotherhood of Railway,Airline&SteamshipClerks, Freight Handlers,Express & Station Employees,AFL-CIO")on November 5. The current case involvesconduct alleged to have begun less than 2 months afterthis certification.Based on the recent commerce data stipulated in the1968 representation case,Ifind that the Company andNew Deal are a single employer,that they have an annualgross volume of business of at least$500,000 and that theBoard has statutory jurisdiction.They therefore satisfy theBoard'sdiscretionary standards for asserting jurisdictionover a taxicab business.Supreme,Victoryand DeluxeCab Companies,160 NLRB 140, 144.The Respondentshaving offered no proof of any material change in thecommerce data,there was no necessity (as contended bythem)for the jurisdictional matter again being litigated inthis proceeding.Greene County Farm Bureau CooperativeThe GeneralCounsel'smotion to correct transcript,filedMay 28, isgranted and the transcript is corrected accordingly.Assn., Inc. v. N.L.R.B.317 F.2d 335, 336 (C.A.D.C.);PlantCityWelding and Tank Co.,123NLRB 1146,1150-51;Montex Drilling Co.,122 NLRB 139, 140; andAssociated Grocers of Port Arthur, Inc.,134 NLRB 468,471.Moreover, the evidence shows that Company and NewDeal constitute a single employer, that their grossrevenues far exceed $500,000 annually, and that there isstatutory jurisdiction (the Company having purchased atleast 20 new taxicabs since June 1968). Concerning thevolume of business, there are between 90 and 100 meteredcabs (Yellow), and between 103 and 105 zoned cabs (28-30Safety and about 75 New Deal cabs). The taxicabs areoperated 24 hours a day, on two shifts. Although the"combined gross revenue received as fares for taxicabs,"Checker Cab Co.,141NLRB 578, 584, was not availableat the trial, merely the employer's rental on the zonedcabs would exceed $500,000. Thus, if only 60 of the over100 zoned cabs were rented to the drivers at thecontractual rate of $13.52 a shift, the rental for two shiftswould be $1,622.40 daily, or $592,176 annually. Of course,the total fares charged by these drivers of zoned cabs, andthe total fares on the metered cabs, would far exceed$500,000.Ifind that the Company and New Deal are anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the Taxi DriversLocal and the Railway Clerks are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn August 14, taxi driver Albert D. Edwards resignedfrom the Railway Clerks' "Taxi Drivers Committee,"which was seeking to replace Teamsters Local 512 as thebargainingrepresentative of the taxi drivers employed bythe Company and by New Deal. Thereafter in September,Edwards quit his employment as a taxi driver for theCompany, to serve asa businessagent for the Teamstersand to campaign against the Railway Clerks. During theelection campaign, the Railway Clerks' "Taxi DriversOrganizingCommittee" issued literature referring toEdwards as a "turncoat."The Railway Clerks' "Taxi Drivers Union" won theBoardelection, and was certified on November 5 in a unitof all full-time and regular part-time taxicab driversemployed by New Deal and the Company. Thereafter, theCompany orallyassuredEdwards (who was anexperienced, satisfactory taxi driver) that if he lost his jobas a Teamsterbusiness agent,he "would always have ajob as a cab driver" for the Company.On January 3, Edwards was replaced as a Teamstersbusinessagent.Beginningthat same day, he soughtreemployment at the Company, but was never rehired(except for 8 days about the third or fourth week inJanuary,when he was hired by the Company on an"undercover" job at the airport, checking the number ofpassengerson airportlimousines).Both before and afterJanuary 3, the Company was advertising in the newspaperfor cab drivers. No company official testified at the trial.The main question is whether the Railway Clerks andtheTaxiDriversLocal (which was chartered by theRailway Clerks on January 1) caused the Company todiscriminate against Edwards. BROTHERHOOD OF RAILWAY AIRLINE & STEAMSHIP CLERKS129B.UnionCausationAlthough objecting to the General Counsel's evidenceof conversations between Edwards and company officialsas hearsay, the Respondents' counsel himself elicited theinformation,whencross-examiningEdwards,thatthroughout the month of January, Company ExecutiveVice PresidentMarion F. Marvin intimated to Edwardsthat "it was the union" that was keeping Edwards fromworkingDespite the denials of such causation byRespondents' representatives, there is nonhearsay evidenceindicating this union causation.Edwards testified that on Friday, January 24 or 31, hemet Railway Clerks Director of Organizations ThomasFitzgibbon in Fitzgibbon's hotel room in Jacksonville.AfterRespondents'CounselRobert J.Mozer left theroom, Fitzgibbon told EdwardsHe [Company Vice President Marvin] talked to me Hetoldme about givin' you a week's work at the airport,which hebroke his promise to me.Iwant you tounderstand that the [Railway Clerks] don't owe youanything. . . . I told the men about it, and they votedunanimously no - speakin' about my [Edwards'] jobBut, there is one thing, if you willraid the Teamstersor raid the companies that are under contract with theTeamsters, and get 'em on[Railway Clerks] pledgecards, I'll see what I can do about gittin' your jobback [Emphasis supplied.]On cross-examination,Edwards testified that in theconversation,Fitzgibbon stated that Edwards was in aposition to know the Teamsters contract expiration dates,and Edwards agreed that he was. (When called as adefense witness, Fitzgibbon testified that he did talk toEdwards on January 31, but claimed that it was only overthe telephone, and that Edwards was seeking a job withtheRailway Clerks, not employment at the CompanyFitzgibbon did not impressme as areliablewitness,whereas Edwards did - despite his conviction for grandlarceny 13 years ago. Having observed his demeanor onthe stand, and having closely scrutinized his testimony, Ifind that Edwards was an honest, forthright witness, andcredit hisversionof what happened.)Director of Organizations Fitzgibbon, admittedly anagent of the Retail Clerks, was on the union negotiatingcommitteewithTaxiDriversLocal's representatives,includingTemporary PresidentWilliam Lytwinick. OnJanuary3(thedateEdwardsfirstappliedforreemployment at the Company), a collective-bargainingagreement was reached, covering not only the taxi driversin the certified unit, but also the limousine driversMarvinsigned the agreement as president of New Deal and asvice president of the Company. Lytwinick and three otherssignedon behalf of "Taxi Drivers Union, Local 1902,"and Fitzgibbon signed on behalf of "Allied ServicesDivision" of the Railway Clerks. The agreement does notcontain an exclusive referral procedure (There being noallegation in the complaint concerning the provision inArticle III of the agreement, that "The company shallcollect fees, assessments and dues from each driver in thefirstweek of the calendar month in which the driver isemployed," I do not rule on the legality of the provision.)Negotiations continued after January 3, and an agreementcovering dispatchers, mechanics, and laborers was signedon February 13.in the meantime, about February 10, taxi driver BrownM.O'QuinnaskedTemporaryPresidentLytwinick"about givin'Mr. Edwards' job back," stating "I thoughthe needed his job back, that he couldn't hurt any longer,that we wanted a new union, and there was no way in theworld he could hurt us, that this boy needed his jobback." Lytwmick responded that Edwardswasa turncoat,and "that we didn't need him back inour union." (Thistestimony, given by O'Quinn, was not denied) Also inFebruary,during a union meeting,O'Quinn followedDirector of Organizations Fitzgibbon into the hall and"askedhim about Edwards gettin' his job back "Fitzgibbon answered, "The Teamsters owed Edwards ajob." Then O'Quinn asked, "What's the chances of himgettin' his job back," and stated that Edwards needed thejob.Fitzgibbonmotioned toward the men in the unionmeeting and said, "If they wanted him back, they'd puthim back." (Fitzgibbon admitted that two or three driversmentionedEdwards to him, and that he might have saidtoone or more of them that "The Teamsters oweEdwards a job." However, he denied saying that if themen want him back, they can put him back. I discreditthe denial, and credit the testimony given by O'Quinn,who appeared on the stand to be a trustworthy witness.)Taxi driver Theron S. Evors credibly testified thatduring a discussion of Edwards, Litwinick stated "thattherewasn'tnothin' personal, it was just the fact that partof the membership disagreed on his actions he took whenwe were organizin'." (This testimony is not denied.)Havingconsideredalltheevidence,includingparticularly the shortage of taxicab drivers in the area, theCompany's prior promise to rehire Edwards, the admittedunionhostilitytowardEdwards,and the creditedtestimony of Edwards, O'Quinn, and Evors concerning theRailway Clerks' and the Taxi Drivers Local's involvementin the Company's failure to reemploy Edwards, I find thattheRespondents,as alleged,caused the Company torefuse employment to Edwards because of his activities onbehalfof the rival union, Teamsters Local 512, inviolation of Section 8(b)(2) and (1)(A) of the Act. In viewoftheseviolations,IalsofindthatDirectorofOrganizationsFitzgibbon'sstatementtoEdwards onJanuary 31, offering to assist Edwards in gettingback hisjob on the condition that he would help in raiding theTeamsters, interfered with Edwards' Section 7 right torefrain from supporting the Railway Clerks, in violationof Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAWBy causing the Company to discriminate againstEdwards in violation of Section 8(a)(3), and by interferingwith Edwards' right to refrain from union activity, theRailway Clerks and the Taxi Drivers Local engaged inunfair labor practices affecting commerce within themeaning of Section 8(b)(2) and (1)(A) and Section 2(6)and (7) of the ActTHE REMEDYHaving found that the Respondents have committedcertain unfair labor practices, I shall recommend that theybe ordered to cease and desist from such conduct, and totake affirmativeaction,which I find necessary to remedyand to remove the effect of the unfair labor practices andto effectuate the policies of the Act.TheRespondents having unlawfully caused SafetyCabs, Inc., to refuse employment to Albert D. Edwards asa taxicab driver on and after January 3, 1969, 1 shallrecommend that the Respondents be ordered to notify theCompany in writing that the Respondents have no 130DECISIONSOF NATIONALLABOR RELATIONS BOARDobjection to Edwards' reemployment as a taxicab driver,and that the Respondents be ordered to make him wholefor any loss of earnings suffered from January 3, 1969,until the date 5 days after the Respondents serve on theCompany the above-required notice. The loss ofearningsshallbe computed in the manner set forth inFW.Woolworth Company,90 NLRB 289, with interest at 6percentper annum as provided inIsisPlumbing&Heating Co.,138 NLRB 716.Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing:[Recommended Order omitted from publication.]